2018 IL App (2d) 151056 

                                  No. 2-15-1056

                          Opinion filed February 23, 2018 

______________________________________________________________________________

                                             IN THE


                              APPELLATE COURT OF ILLINOIS


                              SECOND DISTRICT

______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 15-CF-757
                                       )
CHARLES ADRIAN SCOTT,                  ) Honorable
                                       ) Ronald J. White,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices Schostok and Spence concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, Charles Adrian Scott, appeals from his conviction of a single count of

possession with intent to deliver at least 100, but less than 400, grams of a substance containing

cocaine (720 ILCS 570/401(a)(2)(B) (West 2014)).       He contends that the State’s evidence was

insufficient to sustain the conviction in that it failed to show that he knew that a parcel that he

accepted contained cocaine.     We hold that the State’s evidence was sufficient, especially

considering the implausibility of defendant’s testimony, which we hold we may consider when

we evaluate the sufficiency of the evidence as a whole.   We therefore affirm.

¶2                                     I. BACKGROUND
2018 IL App (2d) 151056


¶3        Defendant had a jury trial on the one count of which he was later convicted. The State’s

evidence showed that, on March 31, 2015, Alexander Lupiani, a postal inspector at O’Hare

Airport, noticed that a parcel addressed to “Jameka Simms” at 1104 Cedar Street in Rockford,

from “Tamika Simms” in Tempe, Arizona, had what he deemed to be “excessive tape,” a

characteristic that he associated with the mailing of narcotics. He further noted that the return

address included a nonexistent house number and that Arizona was “one of several states that is a

source for narcotics.” Lupiani arranged for a narcotics dog from the customs service to sniff the

parcel. The dog alerted to the parcel, so Lupiani obtained a warrant to open it. Inspectors found

that it contained a total of about 2300 grams of a “white powdery substance” formed into two

bricks. These bricks were under a bag of toys that was contained in a separate box inside the

parcel.

¶4        The postal inspectors decided to remove all but about 150 grams of the substance and make

a “controlled delivery” of the parcel. They replaced the missing powder with baby wipes, fitted

the parcel with a GPS unit and a beacon to broadcast an alarm when the parcel was opened,

brushed on a fine powder that is visible under ultraviolet light, and resealed the parcel. On April

1, 2015, the postal inspectors, in cooperation with the Rockford police, established surveillance

positions around 1104 Cedar Street, which was a two-story single-family house. William Scott

(William), a postal inspector, dressed as a mail carrier to make the delivery and carried a cell

phone set up to act as a one-way radio link. The State introduced into evidence a recording of the

transmission over that link. William arrived at the door somewhat before noon. Defendant

answered the door. William asked defendant if he knew a Tamika Simms. Defendant said that

he was unfamiliar with that name. William offered to leave a postal delivery slip for defendant to

leave for the parcel’s proper recipient. After noting that his girlfriend was at work, defendant



                                                -2­
2018 IL App (2d) 151056


agreed to sign for and accept the parcel. On the recording, defendant seems to say that the parcel

might have something to do with his “old lady.” William told him that, if the parcel “was not for

anybody at the address[, he should] just return [it] to the post office.” Defendant signed for the

delivery as “Charles Scott,” using his real name. After making the delivery, William used the cell

phone link to give the other officers a detailed description of defendant.

¶5     According to Mark Jimenez, a detective with the Rockford police who assisted the postal

inspectors, William delivered the parcel at 11:42 a.m. At 11:45 a.m., defendant and another male

(his nephew, Antonio Williams) exited the house through the back.              Jimenez recognized

defendant as the person whom William had described. Defendant stayed on the back deck briefly

while talking on the phone. He and Williams then got into a red pickup truck. They stayed in the

stationary truck from 11:45 a.m. to “probably” 12:08 p.m. and then drove away in it, returning two

minutes later. Jimenez testified that he was close enough to the truck to hear its engine, but he did

not hear the engine being cranked until just before it was driven away. Jimenez saw defendant

and Williams leave a second time and return after about 10 minutes. Just before a postal inspector

announced that the beacon in the parcel had been triggered, Jimenez saw Williams leave the house

alone and walk north on the sidewalk. Jimenez arrested Williams “further down the block on

Cedar Street to the west” while most of the other officers were raiding the house.

¶6     According to other testimony, the beacon went into alarm mode at about 1:15 p.m.

Defendant was then inside; Williams was in the backyard. The officers surrounded the house,

with one group going to the front door. At about 1:18 p.m., they announced themselves as police

and demanded entry. About 20 seconds later, just as the officers were about to open the door by

force, defendant opened the door to them.




                                                -3­
2018 IL App (2d) 151056


¶7     The officers searched the house and found no one but defendant inside. They found the

parcel upstairs on a bed with both the outer and inner boxes opened. A few items in the bag of

toys were displaced, but the package that held the baby wipes and the remaining cocaine was not

exposed. The officers found a loaded handgun at the side of the bed in another bedroom and

additional ammunition in the closet. They found another handgun concealed in the living room

couch. (Both guns had been purchased by defendant’s girlfriend, Betsy Caviness, who had a

valid FOID card, but the officers did not learn that until later.) Clothing that the officers found in

the bedrooms suggested occupancy by multiple people, both male and female. Some of the

clothing was defendant’s. When the officers searched the kitchen, they found a digital cooking

scale in its box, latex gloves, nine boxes of small plastic bags, and a heat sealer. On testing, the

scale proved to have a cocaine-containing “powder residue *** under the glass weighing area and

also on the number[ ] keys.”

¶8     Defendant spoke to officers at the scene. He told them that he and Williams were

downstairs when he opened the parcel and that he had opened it about half an hour before the

officers arrived. After this brief interview at the house, officers took defendant to the Rockford

Police Department. In a longer interview there, he told them that his permanent residence was

with his sister on Blinn Street but that he often spent nights at 1104 Cedar with Caviness. He kept

most of his possessions at the Cedar Street house because his sister’s boyfriend was a thief; he also

sometimes received mail there. The heat sealer was a gift from his mother, but everything else the

police discovered belonged to others. He had not known that there was cocaine in the parcel. He

had previously received parcels at the house that were addressed to people unknown to him. The

last such parcel he had taken to “a mailbox store” and “delivered it to return to sender.” This time,

he opened the package, but only because “[h]e was curious to see what was inside.”



                                                -4­
2018 IL App (2d) 151056


¶9     Robert Reffett, a Rockford narcotics detective, testified that cocaine users would rarely

possess more than a gram of cocaine at a time. The approximately 150 grams of cocaine

delivered to defendant was “a large quantity of cocaine,” with a street value of “right around

$14,800.” The presence of firearms, multiple boxes of sandwich baggies, a heat sealer, latex

gloves, and a digital scale were all consistent with the business of breaking up large quantities of

cocaine for sale in smaller lots.

¶ 10   Defendant was the sole defense witness. He testified that he “live[d] with Betsy Caviness

[on Cedar Street], but [his] personal address [was] at [his] sister’s house.” “That’s the address I

am back and forth in between. That address is my girlfriend’s, and my address with—you know,

with my belongings there.” His daughter, son, and grandson also lived with Caviness. He was

the only resident at home late on the morning of April 1, 2015, but “Tony” (Williams) was also

present after about 11:10 a.m. He and Williams were close and often spent time together.

¶ 11   Defendant thought that the parcel had been delivered at “11:30, 11:40. Give or take a few

minutes.” As far as he could tell, the person who delivered it was an ordinary mail carrier. The

supposed mail carrier asked him if “ ‘Jawanna’ Sims [sic]” lived there, and defendant responded,

“[N]obody by that name live here.” He knew neither a “ ‘Jawanna’ Sims [sic]” nor a “Tamika

Sims [sic].” He was not expecting a parcel that day and had not known what was in it.

¶ 12   Defense counsel asked defendant why he signed for the parcel if he did not know the

addressee. Defendant responded, “The mail carrier said *** you can take this card and have

somebody pick it up or either you can take the package right now. I say, ‘Well, what do you

think?’ He says, ‘Well, you want to take the package?’ I say, ‘I don’t, but I will.’ ” Defense

counsel asked him if he said anything to the mail carrier about Caviness. Defendant responded, “I




                                               -5­
2018 IL App (2d) 151056


told him that she might know the person who the package was going to, I didn’t, and I told him that

if he wanted to leave it, you know, I will take it.”

¶ 13   Defendant took the parcel and put it on a chair in the downstairs den. He and Williams

then discussed a car nearby that Williams thought was for sale, which was of interest to the two of

them because they sometimes fixed up cars and resold them. Defense counsel asked defendant to

describe the departures and arrivals from the house. The following testimony resulted:

               “Q. What did you and your nephew do?

               A. We got in my sister’s truck. We drove down the street because the car was just

       about a block down the street by the corner. We looked. There was no for sale sign on

       the car. He said there was. Nobody in the car. We went back down Preston, back down

       Tate, back down Cedar Street, and pulled back into the driveway.

               Q. That was the first time that you left the house; is that correct?

               A. Right.

               Q. After you went and looked at this car, what did you and your nephew do?

               A. Okay. We went back into the house. We come back out. My sister’s truck

       have problem starting. So it wouldn’t start for a couple minutes. So we sit in the truck.

       When we got the truck started, we was headed over towards my mom’s house, but my

       daughter had called me while we was headed that way and said somebody had hit my mom

       or did something to my mom.

               Q. Okay. It was based on that conversation that you and [your] nephew were then

       headed towards your mom’s?

               A. Right.




                                                 -6­
2018 IL App (2d) 151056


               Q. You had mentioned—we heard testimony from Detective Jimenez that at one

       point you and your nephew were seen seated in the truck for a couple minutes.

               A. That’s when it wouldn’t start.

               Q. Ultimately were you able to get the truck to start?

               A. Yeah, her truck do that. When you first crank it up in the morning and you

       drive it, it cuts off, and then it won’t start for a while.

               Q. So based on your conversation with your sister or your daughter?

               A. My daughter.

               Q. That somebody hit your mom, you were en route to your mom’s?

               A. Right.

               Q. Did you ever get to your mom’s?

               A. We didn’t make it to my mom’s because when my daughter called and said

       somebody had hit my mom. On en route to my mom’s house, I called my mom, and she

       says, ‘Boy, your daughter was just April fooling you.’

               Q. Keep in mind this was April 1st?

               A. Right.

               Q. As an unfortunate joke as that was, you didn’t continue to your mom’s house?

               A. No, I didn’t. I called my daughter back and told my daughter she know she was

       in trouble.

               Q. Did you end up then returning to your house?

               A. Yes, we did.”

Back at the house, they started watching television. Defendant decided to take the parcel upstairs:




                                                  -7­
2018 IL App (2d) 151056


             “A. When Tony got up to use the bathroom, I got up and grabbed the box out of the

      chair and took it upstairs and set it on the foot of the bed and come back downstairs and sit

      on the couch. Tony come out the bathroom then.

             Q. Why did you bring the package upstairs?

             A. I took it upstairs. I don’t even know why I took it upstairs.

             Q. No specific reason?

             A. Right.

             Q. At some point did you open the package?

             A. Yes, I did. Tony’s brother called him to help him move a car. Tony said he

      was going to help his brother move this car. When he left—about three, four minutes later

      after he left, I went upstairs and opened this box.

                                                  ***

             Q. Why did you decide to open the box?

             A. I was just curious about it.


                                                  ***


             Q. When you opened the box, what did you observe?

             A. There was another box on the inside that box. Okay? Then I opened that box.

      When I opened the box that was on the inside of that box, there was a bunch of toys.

      When I seen the bunch of toys in the box, I said, ‘Oh, maybe it’s for my granddaughter.’ I

      don’t know.

                                                  ***

             Q. What did you do at that point then after seeing these toys?




                                                -8­
2018 IL App (2d) 151056


               A. *** I left the bedroom, threw some toilet paper in the bathroom garbage, and

       walked back down the steps.

               Q. And when you were downstairs what, if anything, occurred?

               A. When I got to the bottom of the steps, there was a big like boom, and I say what

       the, and then I went to the front door. When I got *** to the front door there was another

       big boom as I was opening the door up. There was about 17, 18 guys out there with

       pistols. I’m trying to keep from being shot.”

¶ 14   On cross-examination, the State asked defendant if he recalled telling Lupiani that he

“opened the package a half hour after it had been delivered to [the] residence in the presence of

[Williams] in the downstairs room.”       Defendant denied having said that he opened it in

Williams’s presence, but he also explained that the police had “come in about four minutes after

[he] opened the box.” Defendant further denied knowing that there were handguns in the house

and insisted that he learned that the guns belonged to Caviness when one of the officers mentioned

it while they were still at the house. The State also questioned him about the second time he left

the house after the parcel arrived:

               “Q. And it is your testimony that you were going to go have lunch at that point?

               A. Nope, we wasn’t going to have lunch. We were headed towards my mom’s car

       when I got a call from my daughter. When my daughter called me, she was telling me that

       somebody had hit my mom. We were headed towards my mom’s house.

               Q. When did you get the call from your daughter that your mom had been hit?

               A. When me and Tony left the house, probably when we got to the stop sign.

               Q. Okay. You had already decided to leave the house at that point?

               A. Yeah.



                                              -9­
2018 IL App (2d) 151056


               Q. You returned to the residence?

               A. Yes, I did.”

The State then returned to questions of the interval between defendant’s opening of the parcel and

the execution of the warrant:

               “Q. Okay. Do you recall telling Inspector Lupiani and Detective Jimenez that you

       opened up that package approximately a half hour after it had been delivered by the

       mailman?

               A. I recall telling them I opened up that box probably about 30 minutes after they

       came—well, about four minutes after they came in. When I opened the box, they come in

       about four or five minutes.

               Q. Okay. You didn’t tell them you opened it [a] half hour afterwards. Is that your

       testimony?

               A. I didn’t tell them—yeah, I told them that I opened it a half hour after, but they

       had me sitting in a chair in the dinning [sic] room—in the den, the chair in the den, after

       they came in for about 20, 25 minutes. I didn’t have no time.

               Q. It’s your testimony that what you were referring to was the half hour after the

       officers entered the house. That’s what you’re saying to me?

               A. Right. They come in about four or five minutes—”

¶ 15   Lupiani and Jimenez testified as rebuttal witnesses.        Lupiani recalled that, almost

immediately after detaining defendant, he started questioning him about when the parcel was

opened. He asked the question several times, and each time defendant said that it was opened half

an hour before the officers knocked on the door. Further, defendant described the same timing

when Lupiani and Jimenez questioned him at the police station. Lupiani also testified that the



                                              - 10 ­
2018 IL App (2d) 151056


officers did not learn until after they left the house that the firearms belonged to Caviness. Thus,

contrary to what defendant testified, he could not have learned who owned them from the officers

at the scene. Jimenez testified that, during the later interview, while Lupiani was not present,

defendant repeated his assertion that he had opened the parcel half an hour before the officers

executed the warrant.

¶ 16    The jury found defendant guilty. Its deliberations were uneventful except that it requested

to hear the recording of William’s conversation with defendant again.            (With the parties’

agreement, the court replayed the recording.)

¶ 17    Defendant filed a posttrial motion in which he asserted, among other things, that the State’s

evidence was insufficient. The court denied the motion and sentenced defendant to 12 years’

imprisonment. Defendant timely appealed.

¶ 18                                      II. ANALYSIS

¶ 19    On appeal, defendant argues that the State failed to prove beyond a reasonable doubt his

knowledge of the parcel’s contents.     See, e.g., People v. Fleming, 2013 IL App (1st) 120386,

¶ 72 (a defendant’s knowledge of the presence of the drugs is an element of the offense of

possession of a controlled substance with intent to deliver).   He contends that his testimony that

he did not know about the cocaine, combined with the evidence that, despite opening the parcel,

he did not expose the cocaine, precluded a sustainable guilty verdict.

¶ 20    The State responds that defendant’s acceptance and opening of the parcel when he

claimed not to know the addressee provided strong circumstantial evidence that he knew what

was in it.   The State further argues that defendant’s having immediately lied, telling the officers

that he opened the parcel earlier than he did, showed that he knew that the parcel’s contents were

a problem for him without his ever having seen the cocaine.          Responding to the details of



                                                - 11 ­
2018 IL App (2d) 151056


defendant’s argument, the State suggests that defendant did not open the internal package

containing the cocaine only because he did not have enough time to get through all the layers of

wrapping before the officers came to the door.

¶ 21      In reply, defendant points out that, not only did he not open the package that contained

the cocaine, he did not even pull it out of the parcel.        He suggests that this supports his

testimony that his curiosity was satisfied when he saw that the parcel contained toys.

¶ 22      We hold that the evidence of defendant’s knowledge was sufficient to sustain the verdict.

We review the sufficiency of the evidence under the familiar standard of Jackson v. Virginia,

443 U.S. 307, 319 (1979), as adopted by People v. Collins, 106 Ill. 2d 237, 261 (1985): when a

reviewing court decides a challenge to the sufficiency of the evidence, “ ‘the relevant question is

whether, after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’ ”

(Emphasis in original.)      Collins, 106 Ill. 2d at 261 (quoting Jackson, 443 U.S. at 319).

Although we must accord great deference to the fact finder’s decision whether to credit specific

testimony, the fact finder’s decision is not conclusive.   See People v. Cunningham, 212 Ill. 2d
274, 280 (2004).

¶ 23      Defendant challenges the sufficiency of the State’s proof of the charged offense’s

knowledge element; he argues that the State failed to show that he knew that the parcel contained

cocaine.     The State generally must prove knowledge of this kind by circumstantial evidence, as

it is not susceptible to direct proof. E.g., People v. Hodogbey, 306 Ill. App. 3d 555, 559-60

(1999).     Circumstantial evidence alone can be sufficient to prove a necessary element beyond a

reasonable doubt.     See, e.g., Fleming, 2013 IL App (1st) 120386, ¶ 74.




                                                - 12 ­
2018 IL App (2d) 151056


¶ 24   Defendant argues that his behavior after receiving the parcel was inconsistent with his

knowledge that the parcel contained contraband:

                “In this case, defendant initially expressed reluctance to sign for the package

       because it was not addressed to anyone living in the house.    ***    Believing the package

       may have been destined for his girlfriend, defendant decided to sign for the package.

       ***     Out of curiosity, he opened the package to see what was inside.    When he opened

       the box and saw toys laying [sic] on top of the bag, he looked no further.     Defendant did

       not see or touch the secreted cocaine.     ***    This evidence shows defendant innocently

       signed for and looked inside the package.           This evidence is also consistent with

       defendant’s claim that he did not know that cocaine was in the package.                 ***

       Therefore, the evidence is insufficient to establish the defendant’s guilt beyond a

       reasonable doubt.”

¶ 25   This argument is unpersuasive.       In evaluating the sufficiency of the evidence, we

consider the evidence from the whole trial.      Defendant is correct that the State’s case would

have gained strength if the evidence had shown that he rushed to expose the cocaine-containing

package.     That he left that package unexposed is thus some evidence to suggest his lack of

knowledge.     However, that bit of evidence in his favor does not so outweigh the evidence

against him as to preclude proof beyond a reasonable doubt of the offense’s knowledge element.

¶ 26   In its case-in-chief, the State showed that defendant behaved in a way that was

implausible for a person who did not know what the parcel contained.        Mere innocent curiosity

is not an adequate explanation for defendant’s opening of a parcel addressed to someone

unknown to him.      To be sure, one can imagine that defendant might have acted to exercise

control over Caviness and the children or to satisfy some form of suspicion.        But no evidence



                                                - 13 ­
2018 IL App (2d) 151056


suggested that any such alternative explanation was likely.          Moreover, considering that

defendant lied about when he opened the parcel and that he lived in the presence of supplies and

materials useful in the drug trade, such other explanations would have been unconvincing even if

defendant had given them.

¶ 27   In addition, the fact that the officers arrived at defendant’s door only minutes after he

triggered the alarm weakens the inference that he urges—that he left the cocaine in the

unexposed box under the toys because he did not know that it was there.               The State’s

photographic exhibits show that both the outer and inner boxes were closed with filament tape.

Thus, the strongest inference is that he simply had not had enough time to expose the cocaine.

Indeed, to refute this inference was the only plausible reason why defendant would have falsely

claimed that he opened the parcel earlier.

¶ 28   Looking beyond the State’s case-in-chief, we conclude that defendant’s own testimony

only added to the circumstantial evidence in the State’s favor.      When a defendant elects to

testify to explain inculpatory circumstances, the trier of fact may weigh any inconsistencies or

implausibilities in that testimony against the defendant.    See, e.g., People v. Nyberg, 275 Ill.

App. 3d 570, 579 (1995) (“When a defendant elects to explain the circumstances of a crime, he is

bound to tell a reasonable story or be judged by its improbabilities and inconsistencies.”).

Defendant’s explanations for his two departures from the house were implausible, especially in

combination.   Defendant claimed that each departure was the result of someone misleading

him.   He testified that he and Williams drove away from the house the first time because

Williams had told him that a car “a block down the street” had a “for sale” sign on it.       But

Williams had made a mistake; there was no sign.       And defendant testified that he and Williams

drove away from the house the second time because his daughter had told him that someone had



                                             - 14 ­
2018 IL App (2d) 151056


hit his mother.    But his daughter was pulling an April Fools prank on him; she had completely

fabricated the incident.

¶ 29    Further, defendant’s explanation for the time he and Williams spent sitting in the truck

made little sense.   Defendant claimed that, although the truck started without difficulty the first

time, he had to wait “a couple minutes” to get it to go the second time; he could not explain why

the nearby surveillance officer could not hear him trying to start the truck.        And defendant,

despite implying that he was a skilled part-time mechanic, lacked any specific explanation for

the truck’s behavior.      Also, although people do drive short distances, it is odd that defendant

would drive the truck a few blocks if he knew, as he testified, that by doing so he would make it

hard to start if he needed it again.

¶ 30    Further still, despite defendant’s having to wait to get the truck started, he claimed that he

did not think to call his mother, and thus learn of the prank, until he was on his way there.     He

claimed that this explained a second round-trip through his neighborhood not long after the

package arrived.     Based on all this, the jury could reasonably conclude that defendant was lying

about his two trips and, based on that inference, could further infer that he was actually engaged

in countersurveillance.     The jury was free to add that inference to the circumstantial evidence of

defendant’s knowledge from the State’s case-in-chief.       The combined evidence gave the jury a

more-than-adequate basis to conclude that defendant knew that the cocaine was in the parcel,

even if he did not rush to dig it out.

¶ 31    Defendant relies on Hodogbey to suggest that we may not properly consider his

testimony in deciding whether the State met its burden of proof.      Although Hodogbey supports

defendant’s position, we nevertheless disagree.       The Hodogbey court, addressing a case with

many factual commonalities with this one, stated as follows:



                                                - 15 ­
2018 IL App (2d) 151056


       “Because the burden of proof never shifts, a reasonable doubt is created by the

       insufficiency of the evidence introduced by the State.     People v. Coulson, 13 Ill. 2d 290,

       296 *** (1958).     Indeed, [i]f a conviction is to be sustained, it must rest on the strength

       of the People’s case and not on the weakness of the defendant’s case.            [Citations.]”

       (Emphasis added and internal quotation marks omitted.) Hodogbey, 306 Ill. App. 3d at

       561.

The Hodogbey court therefore held that, in deciding the sufficiency of the State’s evidence, it

could not weigh in the State’s favor the negative inferences that the jury might have drawn if it

concluded that the defendant had testified falsely.         In so holding, the Hodogbey court

incorrectly extended the holding of Coulson.        Per Coulson, “it is the insufficiency of the

People’s evidence which creates [reasonable] doubt.      If a conviction is to be sustained, it must

rest on the strength of the People’s case and not on the weakness of the defendant’s case.”

(Emphasis added.) Coulson, 13 Ill. 2d at 296.      The “People’s evidence” (Coulson, 13 Ill. 2d at

296) is not solely “the evidence introduced by the State” (Hodogbey, 306 Ill. App. 3d at 561).

Hodogbey aside, even as Illinois cases consistently recognize that the overall burden of proof

never shifts from the State, they also consistently recognize that a trier of fact may draw negative

inferences when a defendant chooses to testify and gives an implausible explanation for his or

her behavior.   This court’s decision in People v. Irby, 237 Ill. App. 3d 38, 66 (1992), is typical:

                “A conviction must rest on the strength of the State’s case, not the weakness of

       defendant’s case.     [Citation.]   However, when a defendant elects to explain the

       circumstances of what occurred, he is bound to tell a reasonable story or be judged by its

       improbabilities.”




                                               - 16 ­
2018 IL App (2d) 151056


¶ 32   To be sure, a rule that a guilty verdict could be sustained solely by assuming that the trier

of fact drew a negative inference because it deemed a witness incredible might force a defendant

to choose between an active defense and a meaningful appeal: “[i]f negative inferences, based on

demeanor evidence, were adequate in themselves to satisfy a rational juror of guilt beyond a

reasonable doubt, appellate courts might not be able to provide meaningful review of the

sufficiency of evidence.” United States v. Jenkins, 928 F.2d 1175, 1179 (D.C. Cir. 1991).

The State generally should not be able to succeed on appeal by claiming that it adequately

proved an element merely because the defendant testified to deny the element and the jury might

have disbelieved him or her on that point.     But that is not what is at issue here.   Here, we need

not resort to assumptions about defendant’s demeanor to recognize that his testimony was partly

implausible.     That implausibility was positive evidence favoring the State, and when we

consider the sufficiency of the evidence as a whole, we may weigh that implausibility in the

State’s favor.

¶ 33   Although we disagree with the reasoning of Hodogbey, we also note that it is factually

distinguishable, as are the cases on which it relies.    As we noted, Hodogbey had many factual

commonalities with the case here, but it also had a critical difference: the defendant in Hodogbey

signed for a package that contained heroin but never opened it. Hodogbey, 306 Ill. App. 3d at

557.   Similarly, two Pennsylvania cases that the Hodogbey court treated as persuasive authority

favoring reversal, Commonwealth v. Sterling, 361 A.2d 799, 801 (Pa. Super. Ct. 1976), 1 and

       1
           The inferences at issue in Sterling are dissimilar to those here. The defendant in Sterling

told officers that he was suspicious that a parcel sent to his house did contain drugs and said that he

had “no intention” of opening it. Sterling, 361 A.2d at 801. That case thus turned largely on

whether the defendant had declined to exercise dominion over the contraband and not on whether



                                                - 17 ­
2018 IL App (2d) 151056


Commonwealth v. Rambo, 412 A.2d 535, 536-37 (Pa. 1980), involved unopened parcels of

contraband.   As we suggested above, people ordinarily do not open packages that are not

addressed to them.    In light of all the circumstances, defendant’s accepting and opening of the

parcel addressed to the unknown “Tamika Simms” was sufficiently unusual that the jury could

properly infer that defendant knew that the parcel was in fact for him.

¶ 34                                    III. CONCLUSION

¶ 35   For the reasons stated, we hold that the State’s evidence was sufficient for a reasonable jury

to conclude that defendant knew that the parcel contained cocaine.            We therefore affirm

defendant’s conviction. As part of our judgment, we grant the State’s request that defendant be

assessed $50 as costs for this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v.

Nicholls, 71 Ill. 2d 166, 178 (1978).

¶ 36   Affirmed.




the defendant knew of the drugs’ presence.



                                               - 18 ­